     Case 3:20-cv-01234-BEN-BLM Document 23 Filed 11/19/20 PageID.178 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    U.S. BANK NATIONAL                                Case No.: 3:20-cv-01234-BEN-BLM
      ASSOCIATION,
13                                                      ORDER GRANTING IN PART
                                       Plaintiff,       PLAINTIFF’S EX PARTE MOTION
14
      v.                                                FOR JUDGMENT DEBTOR EXAM
15
      ACCESS COMPANIES, LLC, and                        [ECF No. 20]
16
      ACCESS DESTINATION SERVICES,
17    LLC,
18                                  Defendants.
19
20
           Before the Court is Plaintiff U.S. Bank National Corporation’s (“Plaintiff”) ex parte
21
     application for a judgment debtor examination. ECF No. 20. Plaintiff requests that the
22
     Court order third party East West to appear for examination and produce certain
23
     documents, to help Plaintiff identify and locate assets of judgment debtors Access
24
     Companies LLC and Access Destination Services. Id. at 2–3. Upon consideration of the
25
     motion and the written submissions before the Court, including the declaration regarding
26
     the third party and judgment debtors’ financial relationship, the ex parte application is
27
     GRANTED IN PART as follows:
28

                                                    1
                                                                            3:20-cv-01234-BEN-BLM
     Case 3:20-cv-01234-BEN-BLM Document 23 Filed 11/19/20 PageID.179 Page 2 of 2



 1         1.     Third party East West shall appear for a judgment debtor examination through
 2   one or more officers, directors, managing agents, or other persons who are familiar with
 3   and knowledgeable about Access Companies LLC and Access Destination Services LLC’s
 4   (collectively, “Access”) property, receivables, and assets, on December 15, 2020 at
 5   9:00 a.m. via Zoom or equivalent video technology,1 to furnish information to aid in
 6   enforcement of a money judgment by answering questions about Access’s property,
 7   receivables, and assets. In addition, on or before December 8, 2020, East West shall also
 8   produce documents identified in the Declaration of Peter E. Masaitis filed as Exhibit B to
 9   Plaintiff’s ex parte Application for Judgment Debtor Exam (ECF No. 20-1 at 8–17). To
10   facilitate the Court swearing in the judgment debtor before the examination, Plaintiff shall
11   provide the Court (via email at efile_goddard@casd.uscourts.gov) the sign in link for the
12   videoconference by December 10, 2020.
13         2.     Plaintiff is instructed to serve a copy of its ex parte application (ECF No. 20),
14   the Declaration of Peter E. Masaitis (ECF No. 20-1 at 1–3), Exhibit A (ECF No. 20-1 at 4–
15   6), Exhibit B (ECF No. 20-1 at 7–17), and this Order on third party East West no later than
16   twenty (20) days prior to the examination.
17
           IT IS SO ORDERED.
18
     Dated: November 19, 2020
19
20
21
22
23
24
25
26   1
       Should Plaintiff prefer to conduct the debtor examination of East West in person rather
27   than by videoconference, in light of the current COVID-19 public emergency, Plaintiff’s
28   request is denied until the Court can accommodate in person appearances.


                                                   2
                                                                              3:20-cv-01234-BEN-BLM
